DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 15/807,431 filed on 10/23/2020.  Claims 1-7 and 9-20 are pending in the case.  Claim 8 has been cancelled.  Claims 1-7 and 10-20 have been amended. Claims 1, 12 and 18 are independent claims.
This action is made Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a each of the plurality of logical breakpoints corresponds to at least one of a style or a format of one or more content items of the first portion of content”, however, examiner could not find support for the logical breakpoints is corresponds to a “style”. Paras. [0027] and [0067] are the only two places the logical breakpoints appears, but determining the logical breakpoints in the content based on headings (content itself), formatting, size of the content, etc., not based on a style. In the specification, a style is captured for a particular layout template (Para. [0052]) and generated slides maintains style in the input data files (Paras. [0024] and [0053]), but nowhere of the specification describes the logical breakpoints determined based on the style of the content. Therefore, “each of the plurality of logical breakpoints corresponds to at least one of a style or a format of one or more content items of the first portion of content” is new matter. Further, claim 1, line 13-15 recites “the style”, it is rejected similarly as above. Independent claims 12 and 18 contain substantially similar limitations to the claim 1, therefore are similarly rejected. Claims 2-7, 9-11, 13-17, and 19-20 are rejected for being dependent on a rejected base claim.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Ying et al. (US Patent Application Publication US 20150019957 A1), referred to as Ying2 herein.
Shriver (US Patent No. US 10460023 B1), referred to as Shriver herein.
Zhang et al. (US Patent Application Publication US 20170031654 A1), referred to as Zhang herein.
Mahapatra et al. (US Patent Application Publication US 20180130496 A1), referred to as Mahapatra herein.
Fan et al., US 20130097177 A1 et al. (US Patent Application Publication US 20180130496 A1), referred to as Fan herein.
Fleischer et al. (US Patent No. US 7743331 B1), referred to as Fleischer herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying2 in view of Shriver and Zhang.
independent claim 1, Ying2 discloses “A method for generating presentation slides (Ying2, at ¶ [0004], discloses the size of content items displayed in a page of the digital magazine (also referred to as a “section”) which is equivalent to a presentation slide as defined at para. [003] of original specification.) with distilled content (Examiner notes that “distilled” content defined in the specification as extracted or lesser amount of content, at para. [0025]. Ying discloses substantially similar content, for example, extracting title from a source article at ¶ [0024].), comprising: 
receiving a data file as source material for slide generation, wherein the data file comprises a first portion of content and a second portion of content (Examiner notes that “for slide generation” is written as intended use. id. at ¶¶ [0021] and [0026], the system receives content from a source, and an application allow a client device user to interact with content items presented on the client device.);
…, identifying a plurality of logical breakpoints of the first portion of content, wherein each of the plurality of logical breakpoints corresponds to at least one of a style or a format of one or more content items of the first portion of content (Examiner notes that a user selection to the content in the original specification discloses only single selection of the content by the user, and does not disclose consecutive selection of different portion of content by the user. Therefore, the examiner interprets the first portion of content as simply a portion of content and the second portion of content is interpreted as just another portion of content selected by the user in another time. According to original specification at para. [0027], logical breakpoints determined based on headings, formatting, and size of the content which directs the characteristics of the content. Ying2 teaches substantially similar concept that id. at ¶ [0027]).);
determining, based on the identified plurality of logical breakpoints, a set of slides to be included in a slide presentation (Examiner notes that logical breakpoints is defined as layout the selected content into the separate slides, as described at para. [0067] of original specification. id. at ¶ [0027], generates one or more sections for presentation to a user based on content items, while the section directs layout of the content for presentation to a user as defined at ¶ [0003].); 
identifying a layout template for each of the set of slides, wherein each layout template is determined based on at least one of the format or the style corresponding to a logical breakpoint of the plurality of logical breakpoints (id. at ¶ [0035], the layout engine selects a page template and associates the retrieved content items with one or more display regions to generate a section, display regions in a page template is configured to present a particular type of content item or to present a content item having one or more specified characteristics);
… and 
generating the set of slides based on each identified layout template, wherein at least one slide of the set of slides is further generated based on the presentation visualization item (id. at ¶ [0035], generates each section including the content items based on a page template, wherein a page includes a table of contents have the text followed by one or more identifies associated with various sections as .” Ying2 further teaches an identifier associated with a section specify content items selected by a user (Ying2, at ¶ [0051]). However, Ying does not explicitly teach “responsive to receiving an indication of a user selection of the first portion of content,”.
Shriver is in the same field of electronic slide presentation applications (Shriver, at Abstract) that selecting document content in the user-selected source document by locating a relationship between a located user annotation and a location associated with that annotation on a page of the source document (Shriver, at column 4, lines 32-40).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying’s method for generating presentation pages with receiving a user selection of the first portion of content as taught by Shriver because the resultant slide is created automatically, with precision and without reliance on subjective analysis (Shriver, at column 6, lines 43-44).
However, Ying2 in view of Shriver does not explicitly teach “distilling the first portion of content into one or more distilled content items to generate a presentation visualization item based on the one or more distilled content items, wherein each of the one or more distilled content items include a subset of the first portion of content;”.
Zhang is in the same field of gather, rank, categorize, and perform other processing of various types of content (Zhang, at ¶ [0003]) that an article selected from different sources (id. at ¶ [0044]), then summarize the selected article into one or more content items in detailed pages to generate a listing of one or more content items based on the one or more distilled content items as depicted at numeral 736 of Fig. 7C and as 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying in view of Shriver’s method for generating presentation pages by receiving a user selection of the first portion of content with distilling the selected content into one or more distilled content items to generate a listing of news article based on the one or more distilled content items, wherein each of the one or more distilled content items include a subset of the selected article as taught by Zhang because it helps provide users with a single concise article that contains high-quality content items selected from among a potentially vast number of disparate sources (Zhang, at ¶ [0003]).
Regarding claim 2, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. Examiner notes that claim 2 describes simply repeating of the user selection of the portion of content and then distilling the second portion of content, and “wherein at least one slide of the set of slides is further generated based on the second presentation visualization item.” is substantially similar to the parent claim 1, therefore is similarly rejected by Ying2. However, Ying2 does not explicitly teaches “further comprising: receiving an indication of another user selection of the second portion of content of the data file; and distilling the second portion of content into one or more additional distilled content items to generate a second presentation visualization item based on the one or more additional distilled content items, wherein each of the one or more additional distilled content items include a subset of the second portion of content, and” As noted above, receiving 
As for the distilling step, it is substantially similar to the limitation described in claim 1, therefore is similarly rejected by Zheng. Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying in view of Shriver’s method for generating presentation pages by receiving a user selection of the first portion of content with distilling the selected content into one or more distilled content items to generate a listing of news article based on the one or more distilled content items, wherein each of the one or more distilled content items include a subset of the selected article as taught by Zhang because it helps provide users with a single concise article that contains high-quality content items selected from among a potentially vast number of disparate sources (Zhang, at ¶ [0003]).
Regarding claim 3, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. Ying2 further teaches one or more display regions in a page template are reserved for presentation of content items having specific characteristics or for presentation of a specific type of content item (Ying2, ¶ [0048]). However, Ying2 does not explicitly teach “wherein distilling the first portion of content into the one or more distilled content items comprises applying one or more rules to the first portion of content, wherein the one or more rules define which content items of the first portion of content to use as the one or more distilled content items based on a type of the first portion of content in the data file.”
Shriver is in the same field of electronic slide presentation applications (Shriver, at Abstract) that the slide creation application implements software classes, for example, the slide creation application can define a set of software object classes with each class defining a type of slide element, and the software classes are used to generate objects, which are then used to generate corresponding slide elements whereas the software classes includes heading etc. (Shriver, at column 12, lines 24-37) and actual application of the rule is described at column 5, lines 21-28.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying’s method for generating presentation pages with distilling the first portion of content into objects comprises applying rules, wherein the rules define which content items to use as the objects based on a type of the first portion of content in the source file as taught by Shriver because it would enable converting a graphical representation or item in a first application to the same graphical representation or item in a second application (e.g., a box drawn as an annotation in a PDF document is converted to be a box drawn in a PowerPoint document) (Shriver, at column 5, lines 34-36).
Regarding claim 7, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. Ying2 further teaches “wherein distilling the first portion of content into the one or more distilled content items comprises: extracting an image from the first portion of content as a distilled content item, wherein the presentation visualization item comprises the image (id. at ¶¶ [0021] and [0024], 
Regarding claim 10, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. Ying2 further teaches “wherein the data file comprises at least one of a text document, a database file, a spreadsheet, a data table, a video file, or an image file (Ying2, at ¶ [0021], content provided by a source include text, images, video, or audio on web pages, web feeds, social networking information, messages, or other suitable data..).”
Regarding claim 11, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. Ying further teaches Ying2, at ¶ [0044], teaches indexing content items from various sources, the index includes information about various content items including document title. However, Ying2 does not explicitly teach “further comprising: setting text of a parent header in the one or more data files as a title for the layout template; and setting the distilled content including text associated with the parent header as a body for the layout template.”
Shriver is in the same field of electronic slide presentation applications (Shriver, at Abstract) that slide contains title, annotation and heading in a template includes the text in corresponding slide elements, while customized conversations involve identifying a code in the user annotations that informs the conversion process that the related text includes title, and add emphasis to an associate title (id. at column 5, lines 21-28), and id. at column 5, lines 53-60). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying’s method for generating presentation pages with setting a title for the template identifying a code in the user annotation including title, and setting text in the user annotations in the source document added as a comment within a comment bubble as taught by Shriver because there is a need to evaluate information in user annotations and knows that different information is to communicate different slide-related characteristics (Shriver, at column 4, line 67 to column 5, line 4).
Independent claim 12 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 1, and is therefore similarly rejected.
Claim 13 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 3, and is therefore similarly rejected.
Claim 17 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 7, and is therefore similarly rejected.
Independent claim 18 is directed towards a system equivalent to a method found in claim 1, and is therefore similarly rejected.

Claim 4-5, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying2 in view of Shriver and Zhang as applied to claim 1 above, and further in view of Mahapatra.
Regarding claim 4, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. However, Ying2 in view of Shriver and Zhang does not explicitly wherein distilling the first portion of content into the one or more distilled content items comprises applying the first portion of content as input to a machine learning model that is trained to produce the one or more distilled content items as a target output.”
Mahapatra is in the same field of auto-generation of visual summary (Mahapatra, at Abstract) that summarize content comprises applying a rough sketch of the images drawn by a user as input, and it is trained beforehand to produce similar images be shown as options for the user to select from (id. at ¶¶ [0112] and [0134]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying2 in view of Shriver and Zhang’s method for generating presentation pages with applying content as input to a multiclass neural network that is trained to produce similar images as a output as taught by Mahapatra, because it would make the visual vocabulary of the user may be augmented, nudging them to draw richer visual notes (Mahapatra, at ¶ [0134]).
Claim 14 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 4, and is therefore similarly rejected.
Regarding claim 5, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. However, Ying2 in view of Shriver and Zhang does not explicitly teach “wherein distilling the first portion of content into the one or more distilled content items comprises: extracting text including a first set of sentences from the first portion of content; and summarizing the first set of sentences into a second set of sentences as a distilled content item that includes fewer sentences than the first set of sentences , wherein the generated presentation visualization item comprises a list based on the second set of sentences.”
Mahapatra is in the same field of auto-generation of visual summary (Mahapatra, at Abstract) that applying the rules of the rule database for each of the assets of the source article, wherein the rule is the portion of the content, the first H1 tag in an HTML document as the title of the article based on a type of the content is an H1 tag, and then extract the title (id. at ¶ [0024]), identifying sketch cell titles and keywords based on the identified one or more key phrases in the determined one or more segments (id. at ¶¶ [0065]-[0066]), generates a sketch notes-based visual summary by assigning generated sketch cell keywords to corresponding sketch cells, in accordance with a sketch cell title phrase (id. at ¶ [0070]) as depicted at FIG. 6 as a list of notes, and additionally, Mahapatra teaches displaying sketch element component library such as Microsoft Smart Art® for the list (id. at ¶ [0132]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying2 in view of Shriver and Zhang’s method for generating presentation pages with extracting title of the source article and summarizing one or more key phrases into sketch cell titles and keywords, generate a sketch notes-based visual summary by assigning generated sketch cell keywords to corresponding sketch cells as a list, in accordance with a sketch cell title phrase as taught by Mahapatra because people who have not attended the talk may not carry forward much elaborate meaning from the sketch-notes (Mahapatra, at ¶ [0003]).
Claim 15 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 5, and is therefore similarly rejected.
Claim 19 is directed towards a system equivalent to a method found in claim 5, and is therefore similarly rejected.

Claims 6, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying2 in view of Shriver and Zhang as applied to claim 1 above, and further in view of Fan.
Regarding claim 6, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. However, Ying2 in view of Shriver and Zhang does not explicitly teach “wherein distilling the first portion of content into the one or more distilled content items comprises: extracting a data table from the first portion of content; and selecting a range of data from the data table as a distilled content item, wherein the generated presentation visualization item comprises a data chart based on the range of data.”
Fan is in the same field of creating a visual representation of a set of data (Fan, at Abstract) that extracting a data table from the user dataset in a workbook (id. at ¶ [0047], and depicted as numeral 510-520 in FIG. 5), selecting a range of data from the data table as depicted at FIG. 9, and generating chart recommendation based on the selected dataset as depicted at FIG. 12a-c.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying2 in view of Shriver and Zhang’s method for generating presentation pages with summarized content by extracting a data table from the content, selecting a range of data from the data table, and generating a data chart based on the range of data as taught by Fan, because data has been collected and 
Claim 16 is directed towards a non-transitory, computer-readable medium equivalent to a method found in claim 6, and is therefore similarly rejected.
Claim 20 is directed towards a system equivalent to a method found in claim 6, and is therefore similarly rejected.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying2 in view of Shriver and Zhang as applied to claim 1 above, and further in view of Fleischer.
Regarding claim 9, Ying2 in view of Shriver and Zhang teaches all the limitation of independent claim 1. However, Ying2 in view of Shriver and Zhang does not explicitly teach “further comprising: 
receiving an interaction with the slide; and
using the interaction for a heuristic rule to be applied to subsequent slide generation.” Examiner notes that limitation described in claim 9 found at para. [0052] of instant specification as creating new rules for defining heuristics about how to generate subsequent slides for the particular user.
Fleischer is in the same field of endeavor about displaying a set of content slides on a graphical user interface (Fleischer, at Abstract) that user can define a navigation path by receiving selection from each user for navigation path that is graphically displayed that links this source slide to a destination slide (id. at column 7, lines 38-59).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Ying2 in view of Shriver and Zhang’s method for 

Response to Arguments/Remarks
Applicants’ arguments regarding 35 U.S.C. § 102(a)(2) rejection have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.
Applicants’ arguments regarding 35 U.S.C. § 103 rejection have been fully considered but they are not persuasive because it only argue about patentability over all cited references due to their dependency on a rejected base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144